                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


GREEN SOURCE HOLDINGS, LLC                                                            PLAINTIFF


v.                                   Case No. 1:18-cv-1067


INGEVITY CORPORATION, et al.                                                      DEFENDANTS


                                            ORDER

       Before the Court is Defendants’ Motion to Dismiss. (ECF No. 21). Plaintiff filed a

response. (ECF No. 30). The Court finds the matter ripe for consideration.

       On December 28, 2018, Defendants moved for dismissal pursuant to Federal Rules of Civil

Procedure 12(b)(3) and 12(b)(6), arguing that venue is improper in this district and that Plaintiff

failed to state a claim upon which relief may be granted. On January 11, 2019, Plaintiff filed an

amended complaint pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), which, inter alia,

allows a party to amend a pleading as a matter of course within twenty-one days after service of a

Rule 12(b) motion. (ECF No. 29).

       Plaintiff’s original complaint (ECF No. 1) is now inoperative and superseded by the

amended complaint. Accordingly, the Court finds that Defendants’ motion to dismiss (ECF No.

21), which is directed to the original complaint, should be and hereby is DENIED AS MOOT.

       IT IS SO ORDERED, this 15th day of January, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
